DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December 2020 has been entered.

Response to Amendment
The amendment filed 16 December 2020 has been entered. 
Claim(s) 1, 7-8, 22, and 25 is/are amended;
Claim(s) 13-20 and 24 is/are canceled;
New claim(s) 26 is/are entered;
Accordingly, claim(s) 1-12, 21-23, and 25-26 is/are pending and considered below. Applicant’s amendments to the Specification, Drawings, and Claims have overcome objection and 112(b) rejections, otherwise noted in current Office Action below, previously set forth in the Final Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-12, 21-23, and 25-26 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, limitation “said first anvil member comprises… a longitudinal cavity comprising first and second anvil ledges configured to be engaged by anvil-camming portions of a firing member of a surgical stapling instrument” presents new matter since the subject a single anvil ledge, for example ledge 3215 of Fig. 74, that is configured to be engaged by anvil-camming portions of a firing member, for example projection 2743 of Fig. 70 (and subject application P.G. Publication para. 506). The other anvil ledge shown in Fig. 74, ledge 3217, does not engage the anvil-camming portion; rather it engages with a ledge of the second anvil member, for example ledge 3224 of anvil cap 3220 shown in Fig. 74. Examiner is aware that Fig. 74 only shows right half of the anvil member and anvil cap, meaning the ledge 3215 has a mirrored duplicate on the left half, which could potentially be the second ledge configured to be engaged by anvil-camming portions. However, with such interpretation, claimed limitation “positioning said third and fourth ledges on said first and second ledges” would not make sense, as to be discussed below. 
Regarding claim 1, limitation “said second anvil member comprises: third and fourth ledges” presents new matter since the subject application as originally filed fails to disclose said limitation. Specifically, Fig. 74 of originally filed disclosure shows a single ledge of the second anvil member, namely ledge 3224 of anvil cap 3220. Again, Examiner is aware that Fig. 74 only shows right half of the anvil member and anvil cap, meaning the ledge 3224 has a mirrored duplicate on the left half, which could potentially be the fourth ledge. However, this interpretation leads to failure of explaining the claimed limitation “first and second surfaces extending from and angled relative to said third and fourth ledges”.
Regarding claim 1, limitation “positioning said third and fourth ledges on said first and second ledges” presents new matter since the subject application as originally filed fails to disclose said limitation. Specifically, there are no first and second anvil ledges configured to be and fourth ledges (also analyzed above) in the originally filed disclosure. Even if there were both first/second ledges and third/fourth ledges, the first/second ledges are “configured to be engaged by anvil-camming portions”, and thus cannot be positioned with the third/fourth ledges (see enablement rejection below). Therefore the claimed limitation presents new matter differing from the subject application as originally filed.
Regarding claim 8, limitation “said anvil cap member comprises: third and fourth ledges each having a surface parallel to said planar tissue facing surface” present new matter since the subject application as originally filed fails to disclose said limitations. Similar to claim 1 rejection analysis above, Fig. 74 shows anvil cap 3220 having only one ledge, namely ledge 3224. Furthermore, claimed limitation “position said third and fourth ledges on said first and second ledges” would not be possible because there is only a single ledge of the anvil cap member. 
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims, thus are likewise rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 

Claim(s) 1-12, 21-23, and 25-26 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Regarding claim 1, limitation “positioning said third and fourth ledges on said first and second ledges” fails to comply with the enablement requirement because there is insufficient disclosure (Drawings and Specification, Factors F & G) of the element/limitation for one having the level of ordinary skill in the art (D) to be enabled to make or use the invention without high quantity of experimentation (H). Specifically, in addition to the new matter error above, “first and second anvil ledges configured to be engaged by anvil-camming portions of a firing member” cannot be engaged by the anvil-camming portions if the third and fourth ledges were positioned on said first and second ledges. Subject application is furthermore failing to enable how third and fourth ledges can be positioned on the first and second ledges when written description fails to describe where and how the fourth ledge is comprised in the second anvil member (see New Matter rejection above). One having ordinary skill in the art, therefore, would not be enabled to recreate the claimed elements without undue experimentation, as claimed.
Regarding claim 8, limitation “positioning said third and fourth ledges on said first and second ledges” fails to comply with the enablement requires for the same reason as analyzed for claim 1.
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims, thus are likewise rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. 

The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3-9, 18, and 26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “said first anvil member comprises… a longitudinal cavity comprising first and second anvil ledges…; and first and second ledges”. Such double inclusion of “first and second ledges” renders the claim indefinite as it is unclear if the two sets of “first and second ledges” are of the same elements or the unique elements.
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims, thus are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 

Response to Arguments
Applicant’s argument have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the arguments do not apply to the current rejection (under 35 U.S.C. 112(a) and 112(b)). Should Applicant believe there is any misinterpretation of claims, Applicant is encouraged to schedule an interview with Examiner and clarify the matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142.  The examiner can normally be reached on M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731